Title: Thomas Jefferson’s Notes on a Conversation with Washington, 20 February 1793
From: Jefferson, Thomas
To: 



[Philadelphia] Feb. 20. 1793.

I had 5. or 6. days ago received from Ternant extracts from the lettres of his ministers, complaing of both G. Morris & mister

Short. I sent them this day to the Presidt with an extract from a private lettre of mister Short’s justifying himself, & I called this eveng on the Presidt. he said he considd the extracts from Ternant as very serious, in short as decisive: that he saw that G. Morris cd be no longer contind there consistent with the public good, that the moment was critical in our favor & ought not to be lost: that he was extremely at a loss what arrangemt to make. I asked him whether G. Morris & Pinckney m[igh]t not change places. He sd that wd be a sort of remedy, but not a radical one. that if the French ministry conceved G. M. to be hostile to them, if they hd bn jealous merely on his proposing to visit London, they wd nevr be satisfd with us at placing him at London permanently. he then observed that tho’ I had unfixed the day on which I had intendd to resign, yet I appeared fixed in doing it at no great distance of time: that in this case, he cd not but wish that I wd go to Paris, that the moment was important, I possessed the confidence of both sides & might do great good; that he wished I could do it were it only to stay there a year or two. I told him that my mind was so bent on retirement that I could not think of launching forth again in a new business, that I could never again cross the Atlantic: and that as to the opportunity of doing good, this was likely to be the scene of action, as Genet was bringing powers to do the business here, but that I could not think of going abroad, he replied that I had pressed him to a continuance in public service & refused to do the same myself. I said the case was very different; he united the confidce of all America, & was the only person who did so: his services therefore were of the last importance: but for myself my going out would not be noted or known, a thousand others could supply my place to equal advantage. therefore I felt myself free: and that as to the mission to France I thought Pinckney perfectly proper. he desired me then to consider maturely what arrangemt shd be made.
